DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/278,425 on October 13, 2020. Claims 1-22 and 24-28 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020 has been entered.

Allowable Subject Matter
4.	Claims 1-8 allowed.

Claim 1 recites specific details of forming a first and second portion and how they overlap the partition as well as overlapping an opening, as well as different heights (upper surface being lower). The prior art does not teach this level of detail, specifically for the established first and second portions.

 Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 21, 22, 24 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ( US 2008/0278070 A1 ), further in view of Yu ( US 2008/0252612 A1 ).

	Kim teaches in Claim 21:
	An organic light emitting device ( Figure 6, [0062] disclose an organic light emitting display device ) comprising: 
a substrate comprising a pixel area where a plurality of pixels capable of displaying an image area disposed ( Figure 6, [0040] disclose a substrate 101. [0040] discloses panel 140 (240 in Figure 6) comprises a pixel region, as shown and this is meant for image display ); 
( Figure 6, [0043] disclose a transistor formed on the substrate. Other figures have these marked as elements 102/103/104 ); 
a pixel electrode electrically connected to the thin film transistor ( Figures 4E and 6, [0043] disclose a first electrode 106 (read as a pixel electrode) connected to the transistor ); 
a partition defining an opening on the pixel electrode ( Figures 4E and 6, [0043] disclose the light emitting diode elements 106, 107 and 108. To the sides of the middle portion of 107 are unlabeled bank areas (read as a partition which defines openings for 106, and in general, the light emitting diode) ); 
an organic light emitting layer comprising a portion disposed in the opening ( Figures 4E and 6, [0043] disclose an organic light emitting diode including an emission layer 107 which is disposed within these bank areas ); 
a common electrode on the organic light emitting layer and the partition ( Figures 4E and 6, [0043] disclose a second electrode 108 (read as a common electrode) ); 
at least two encapsulation layers on the common electrode ( Figure 6, [0064] disclose an encapsulating thin film 230 which is formed of several layers 231-234 and this is on top of the second electrode ), the at least two encapsulation layers comprising at least two inorganic layers ( Figure 6, [0064] disclose a plurality of organic and inorganic layers 231-234 ); 
an insulating layer formed on the at least two encapsulation layers ( [0065] discloses insulation materials (read as a layer) is formed between touch electrodes 251 and 253. As shown in Figure 6, the input device 250 is formed over the encapsulation thin film 230 ); 
a touch sensor comprising a first conductive layer formed on the insulating laver ( Figure 6, [0063] disclose details on the external input device 250. [0059], [0065] disclose a fourth electrode 153/253 which is made of transparent conductive material (read as the first conductive layer). As noted above, the insulating material/layer is formed between 253 and 251 ); and 
wherein: the first conductive layer is disposed directly on the insulating layer and in the pixel area; and the sensing signal line is formed on the at least two encapsulation layers [and near an edge of the substrate outside the pixel area] ( As noted above, the insulating materials/layer is formed between 251 and 253, so 253 is above this layer. Furthermore, the input sensing unit is over the encapsulating thin film 230, as shown in Figure 6. Please note Figure 6 shows the pixel area and 253 is in this area, so as to receive touch input over the display region. As for the sensing signal line, as mentioned above, this connects to a pad portion and [0042] discloses this is part of the non-pixel region, as shown in Figure 1, which is on the edge of the substrate, as shown. This line is formed over the encapsulation areas (which covers the diode) and runs along the substrate, as is known in the art, in the non-pixel region. As for the bracketed part, please note the combination below ); but

Kim may not explicitly teach of “a sensing signal line electrically connected to the first conductive layer and extending substantially parallel to an edge of the substrate” and to expand on that, “the sensing signal line is “near an edge of the substrate outside the pixel area”

However, Kim teaches: Figure 5 shows the layout of the conductive elements for 253, which form a line connected to a controller. Figure 1, [0042] discloses a pad portion 121 which processes external/touch signals. There are signal lines that connect between the pad portion and the electrode 253. Please note that it extends parallel to the substrate shown in Figure 1.



Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the signal wiring along the edge of the substrate, as taught by Yu, with the motivation that it is well known to do so and will allow for touch signals to be transmitted to the pads for coordinate determination, ( Yu, [0020] ).

Kim teaches in Claim 22:
	The organic light emitting device of claim 21, wherein the at least two encapsulation layers comprise three encapsulation layers. ( Figure 6, [0064] disclose an encapsulating thin film 230 which is formed of several layers 231-234, i.e. at least three layers )

	Kim teaches in Claim 24:
( Figure 6, [0056] discloses a planarization layer 105 is formed between the pixel electrode and the substrate 101 )

	Kim teaches in Claim 28:
	The organic light emitting device of claim 21, further comprising: a processor electrically connected to the sensing signal pattern. ( [0065] discloses details of an IC which can detect voltage and process into coordinates )

8.	Claims 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ( US 2008/0278070 A1 ) in view of Yu ( US 2008/0252612 A1 ), further in view of Pak et al. ( US 2007/0030221 A1 ).

	As per Claim 25:
	Kim does not explicitly teach “wherein the common electrode comprises a transparent conductive material.”

However, in the same field of endeavor, display layering, Pak teaches of a touch panel with a sensing unit. In particular, Figure 8, [0146] discloses a common electrode 270 with a corresponding pixel electrode 191, similar to Kim. In particular, [0146] discloses the common electrode is made of a transparent conductive material such as ITO, which is well known in the art.



	Kim teaches in Claim 26:
	The organic light emitting device of claim 25, wherein: the pixel electrode, the organic light emitting layer, and the common electrode together form an organic light emitting element; and the organic light emitting element is configured to emit light toward the touch sensor. ( Figures 4E and 6, [0043] disclose the organic light emitting elements 106-108 and these emit display content upward toward the touch input device 150 )

	Kim and Pak teach in Claim 27:
	The organic light emitting device of claim 26, wherein the touch sensor further comprises a second conducive layer and the first conductive layer and the second conductive layer form a capacitor. ( Kim, Figures 4E and 6, [0039] disclose a fourth electrode 151/251 formed on top of the encapsulation layers 130. Respectfully, the two electrodes, in a capacitive sensor, detect touch input by capacitance changes between the two layers/electrodes. Pak, Figure 4, shows a similar concept as well )

9.	Claims 9-11 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ( US 2008/0278070 A1 ) in view of Yu ( US 2008/0252612 A1 ) and Chung et al. ( US 2003/0071569 A1 ).

	Kim teaches in Claim 9:
( Figure 6, [0062] disclose an organic light emitting display device ) comprising: 
a substrate comprising a pixel area where a plurality of pixels capable of displaying an image area disposed ( Figure 6, [0040] disclose a substrate 101. [0040] discloses panel 140 (240 in Figure 6) comprises a pixel region, as shown and this is meant for image display ); 
a thin film transistor on a surface of the substrate ( Figure 6, [0043] disclose a transistor formed on the substrate. Other figures have these marked as elements 102/103/104 ); 
a pixel electrode electrically connected to the thin film transistor ( Figures 4E and 6, [0043] disclose a first electrode 106 (read as a pixel electrode) connected to the transistor ); 
a partition defining an opening on the pixel electrode ( Figures 4E and 6, [0043] disclose the light emitting diode elements 106, 107 and 108. To the sides of the middle portion of 107 are unlabeled bank areas (read as a partition which defines openings for 106, and in general, the light emitting diode) ); 
an organic light emitting layer comprising a portion disposed in the opening ( Figures 4E and 6, [0043] disclose an organic light emitting diode including an emission layer 107 which is disposed within these bank areas ); 
a common electrode on the organic light emitting layer and the partition ( Figures 4E and 6, [0043] disclose a second electrode 108 (read as a common electrode) ); 
at least two encapsulation layers on the common electrode ( Figure 6, [0064] disclose an encapsulating thin film 230 which is formed of several layers 231-234 and this is on top of the second electrode ), the at least two encapsulation layers comprising at least one inorganic layer ( Figure 6, [0064] disclose a plurality of organic and inorganic layers 231-234 ), 
a touch sensor comprising a first capacitive conductive layer; ( Figure 6, [0063] disclose details on the external input device 250. [0059], [0065] disclose a third electrode 151/251 which is made of transparent conductive material (read as the first capacitive conductive layer). Figure 5 shows the layout of the conductive elements for 251, which form a line connected to a controller. Figure 1, [0042] discloses a pad portion 121 which processes external/touch signals. There are signal lines that connect between the pad portion and the electrode 253. Please note that it extends parallel to the substrate shown in Figure 1); 
wherein: the sensing signal line is formed [on the layer] and near an edge of the substrate outside the pixel area ( As noted above, the sensing signal line is connected to the pad area, which is near an edge of the substrate, as shown in Figure 1, in the non-pixel region ); and
the first capacitive conductive layer is formed on the layer and in the pixel area (  Furthermore, the input sensing unit is over the encapsulating thin film 230, as shown in Figure 6. Please note Figure 6 shows the pixel area and 253 is in this area, so as to receive touch input over the display region. As for the sensing signal line, as mentioned above, this connects to a pad portion and [0042] discloses this is part of the non-pixel region, as shown in Figure 1. This line is formed over the encapsulation areas (which covers the diode) and runs along the substrate, as is known in the art, in the non-pixel region ); but

Kim may not explicitly teach “a sensing signal line electrically connected to the first capacitive conductive layer and extending substantially parallel to an edge of the substrate”.

However, Kim teaches: Figure 5 shows the layout of the conductive elements for 253, which form a line connected to a controller. Figure 1, [0042] discloses a pad portion 121 which processes external/touch signals. There are signal lines that connect between the pad portion and the electrode 253. Please note that it extends parallel to the substrate shown in Figure 1.



Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the signal wiring along the edge of the substrate, as taught by Yu, with the motivation that it is well known to do so and will allow for touch signals to be transmitted to the pads for coordinate determination, ( Yu, [0020] ).

Kim does not explicitly teach of “a layer on the at least two encapsulation layers” and to expand on that, “the sensing signal line is formed on the layer”.”

However, the concept of a flattening layer, such as a planarizing layer, is well known in the art.

However, planarizing a surface for either layers on top up or below the planarization layer is a well known concept in the art.

To emphasize, in the same field of endeavor, touch panels, Chung teaches of a luminescent display, ( Chung, Figure 2, [0021] ). Please note the cathode layers 28, barrier layer 30, protection layer 32, etc. [0022] discloses the barrier layer 30 is inorganic and the protection layer is organic. While this could be a reasonable interpretation of the akin encapsulation layers of Kim, please note on top of this is a sealing structure 34, better shown in Figure 3. In particular, [0023], discloses a plurality of inorganic layers 40, similar to Kim’s encapsulation thin film as well. On top of 40 is an organic resin layer 38 (note the upper 38) which assures the planarization of the sealing structure 34, namely on top of the inorganic layers 40, as shown (read 38 as a layer). By planarizing, one of ordinary skill in the art would realize that this flattens an upper surface of inorganic layer 40, removing unevenness. Again, this is what planarizing does/encompasses. This means the upper surface is flatter than the lower surface, which performs the planarization of the lower layer, i.e. 40.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the organic layer 38, as taught by Chung, with the motivation that this would assure the planarization of the sealing structure as well as decrease the internal stress of the device, ( Chugn, [0010], [0012] ).

	Kim teaches in Claim 10:
	The organic light emitting device of claim 9, wherein the at least two encapsulation layers comprise three encapsulation layers. ( Figure 6, [0064] disclose an encapsulating thin film 230 which is formed of several layers 231-234, i.e. at least three layers )

	Kim teaches in Claim 11:
( Figures 4E and 6, [0043] disclose a planarization layer 105 formed between first electrode 106 and substrate 101 )

	Kim teaches in Claim 16:
	The organic light emitting device of claim 11, further comprising: a processor electrically connected to the sensing signal pattern. ( [0065] discloses details of an IC which can detect voltage and process into coordinates )

	Kim and Chung teach in Claim 17:
	The organic light emitting device of claim 9, wherein the sensing signal pattern directly contacts an upper surface of the layer. ( The combination teaches to have the planarization layer on top of Kim’s encapsulation layers and by placing it in between, the input device 150 and its, for example, electrode 151 (part of the sensing pattern) would directly contact the planarization layer. This is an aspect the combination of references would teach )

	Kim teaches in Claim 18:
	The organic light emitting device of claim 17, wherein the at least two encapsulation layers comprise three encapsulation layers. ( Figure 6, [0064] disclose an encapsulating thin film 230 which is formed of several layers 231-234, i.e. at least three layers )

	Kim and Chung teach in Claim 19:
	The organic light emitting device of claim 18, wherein the layer comprises a same material as at least one of the three encapsulation layers ( Chung teaches of the organic resin layer which obviously can comprise a range of well known organic materials. Please note Kim’s encapsulation layers, at least one of them, 233, has organic materials well. Respectfully, organic materials are well known in the art and one of ordinary skill could design the two from the same material )

10.	Claims 12-14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim ( US 2008/0278070 A1 ), Yu ( US 2008/0252612 A1 ) and Chung et al. ( US 2003/0071569 A1 ), further in view of Pak et al. ( US 2007/0030221 A1 ).

	As per Claim 12:
	Kim does not explicitly teach “wherein the common electrode comprises a transparent conductive material.”

However, in the same field of endeavor, display layering, Pak teaches of a touch panel with a sensing unit. In particular, Figure 8, [0146] discloses a common electrode 270 with a corresponding pixel electrode 191, similar to Kim. In particular, [0146] discloses the common electrode is made of a transparent conductive material such as ITO, which is well known in the art.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the transparent common electrode, as taught by Pak, with the motivation that this is well known for allowing the display layer emit through it and out towards the user.


	The organic light emitting device of claim 12, wherein: the pixel electrode, the organic light emitting layer, and the common electrode together form an organic light emitting element; and the organic light emitting element is configured to emit light toward the touch sensor. ( Figures 4E and 6, [0043] disclose the organic light emitting elements 106-108 and these emit display content upward toward the touch input device 150 )

	Kim teaches in Claim 14:
	The organic light emitting device of claim 13, wherein the touch sensor further comprises a second capacitive conducive layer. ( Figures 4E and 6, [0039] disclose a fourth electrode 151 formed on top of the encapsulation layers 130. Also, please note third electrode 151 which would also satisfy this claim language )

	As per Claim 20:
	Kim does not explicitly teach “wherein the common electrode comprises a transparent conductive material.”

However, in the same field of endeavor, display layering, Pak teaches of a touch panel with a sensing unit. In particular, Figure 8, [0146] discloses a common electrode 270 with a corresponding pixel electrode 191, similar to Kim. In particular, [0146] discloses the common electrode is made of a transparent conductive material such as ITO, which is well known in the art.

.

11.	Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Kim ( US 2008/0278070 A1 ), Yu ( US 2008/0252612 A1 ), Chung et al. ( US 2003/0071569 A1 ) and Pak et al. ( US 2007/0030221 A1 ), further in view of Chen et al. ( US 2009/0051672 A1 ).

	As per Claim 15:
	Kim does not explicitly teach of “a first insulating layer on the layer.”

However, respectfully, a transparent conductive layer for a touch sensor is well known in the art.

To emphasize, in the same field of endeavor, display devices, Chen teaches of a touch device with a structure layout, ( Chen, Figure 3, [0020] ). Specifically, he teaches of a first transparent conductive layer 591 and this structure and upward are part of the touch system, separate from the display system below. In particular, Figure 3, [0020] discloses the first transparent conductive layer 591, as noted above. Furthermore, pleas note a first insulating layer 593 disposed on top of 591 and a second transparent conductive layer 592 which is further disposed on 593. As combined with Kim, the layering structure of the touch sensor is explicitly taught. This particular combination does not affect the functionality of Kim as the touch sensor is combined on top of the display structure of Kim.

Therefore, it would be obvious to one of ordinary skill in the art, at the time of the invention, to implement the touch structure, as taught by Chen, with Kim’s device, as modified by Hayashi’s touch sensor, with the motivation that this structure is a well known technique for enabling a touch mode, ( Chen, [0003]-[0004] ).

Response to Arguments
12.	Applicant’s arguments considered, but are respectfully moot in grounds of new rejection(s).
	Please note the updated rejection in light of the claim amendments. Claims 1-8 have been marked allowable at this time due to claim amendments. With regards to Claims 9 and 21, Applicant’s arguments have been considered and as a result, reliance is now made on the Yu reference to teach of aspects of the signal line. At this time, Applicant’s arguments are considered moot. 

Conclusion
13.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621